Beasley, Judge,
dissenting.
I respectfully dissent because the sentences show that the fines and other payments as well as community service and other behavioral directives were imposed as terms of the probation in that they were to be paid and followed during probation. The fines were not made conditions precedent to probation. Probation was not conditioned upon the fines first being paid. The sentence should be read to conform to the law, not the opposite.
This is reinforced by the sentencing hearing, wherein the court accepted the pleas as negotiated. Defendants are not now faced with the alternative of incarceration for non-payment of the fines in toto.
A Bearden1 hearing is required only when the fine is made a condition precedent of probation or probation is about to be revoked for failure to pay the fine. Massey v. Meadows, 253 Ga. 389 (321 SE2d 703) (1984). Neither circumstance is present here.
I am authorized to state that Judge Andrews joins in this dissent.

 Bearden v. Georgia, 461 U. S. 660 (103 SC 2064, 76 LE2d 221) (1983).